United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-05
Issued: May 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2013 appellant filed a timely appeal from a September 11, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on March 5, 2012.
FACTUAL HISTORY
This case was previously before the Board. By decision dated September 4, 2013, the
Board set aside OWCP’s September 17, 2012 decision to find that appellant established that the
1

5 U.S.C. § 8101 et seq.

March 5, 2012 incident occurred in time, place and manner alleged.2 It remanded the case for
OWCP to evaluate the medical evidence. The findings of fact and conclusions of law from the
prior decision are hereby incorporated by reference.
Appellant submitted a March 5, 2012 urgent care report from a nurse at the Veterans
Affairs (VA) Hospital who noted that he fell and suffered facial and oral trauma. The report
advised that he ambulated with a limp and his right foot stuck on the tile flooring.
In a March 5, 2012 diagnostic report, Dr. Gordon R. Schally, a Board-certified diagnostic
radiologist, reported that a computerized tomography (CT) scan of the brain revealed no acute
intracranial abnormalities and mild cerebral and cerebellar atrophy with findings most suggestive
of mild chronic microvascular ischemic change. X-rays of the face revealed no fracture or other
acute abnormalities with moderate amounts of dental work noted.
In a March 5, 2012 diagnostic report, Dr. Marna J. Eissa, a Board-certified diagnostic
radiologist, reported that a mandible report revealed no displaced mandible fracture. She
recommended a dedicated facial bone CT scan due to suspicion of small fracture. Dr. Eissa
noted no upper teeth were missing.
In a March 5, 2012 urgent care report, Dr. Vernon E. Chee, Board-certified in internal
medicine, reported that appellant presented to urgent care after he fell. Appellant recalled
walking in the hallway, then his left leg “gave out,” causing him to fall forward and strike his
face on the floor. He thought he lost consciousness, was dizzy and stayed on the floor for about
10 minutes. Appellant reported a history of muscle weakness and numbness in the left lower
extremity, which sometimes caused him to trip while walking. A CT scan of the brain showed
no acute intracranial abnormalities and x-rays revealed no fractures. Dr. Chee diagnosed trauma
to the face, mouth and teeth, noting that appellant had several loose teeth. After returning from
radiology, appellant was missing tooth 8 and part of 7 and 10. Dr. Chee reported that appellant
sneezed and the tooth flew out. He noted that the other teeth were loose but remained in place
and the bleeding had slowed. Dr. Chee reported that appellant could resume work on March 12,
2012 and referred him to VA Dental Clinic.
In a March 5, 2012 report, Dr. Georgia K. McDonald, a dentist, reported that appellant
presented to the dental clinic for an emergency visit after he fell on the job. Appellant was last
seen three years ago by another dentist for a dental extraction for decay. Recently, a tooth on the
upper right had “fallen out on its own” and the extraction socket was still healing in the position
of tooth 4. Dr. McDonald noted a medical history of osteoarthritis, particularly in the left leg.
Appellant stated that he sometimes had difficulty walking when his leg got stiff.
On clinical examination, Dr. McDonald a noted fracture of tooth 9 with partial
exfoliation, a crack on the root of tooth 10 probable and probable fracture of right porcelain
fused to metal bridge on the upper right. Examination and clinical evaluation of radiographs
demonstrated chronic generalized advanced periodontitis with poor demonstrated homecare of
2

Docket No. 13-917 (issued September 4, 2013). The Board notes that appellant established that he suffered a
fall on the morning of March 5, 2012. The Board found that the factual evidence of record was insufficient to
establish that his fall was idiopathic.

2

the teeth in need of restorative repair. Mobility of the upper and lower anterior teeth could not
be definitively determined to have been caused by the fall. Dr. McDonald noted that the
mobility could be anatomic and pathologic in nature due to the 80 to 90 present horizontal bone
loss and attachment loss on those teeth. She reported fractured facial aspects and a loose bridge
from number tooth 8 to 6. Dr. McDonald also noted a residual root tip on tooth 9, which was
probably a result of fracture from the fall. Appellant stated that he just “spit the tooth out” and
could not find it. Radiographs showed periapical infection on tooth 14 and 8, which would have
been there before today. Dr. McDonald also noted semilunar lip laceration approximately 3/4 of
an inch. She recommended that tooth 6, 8, 9 and the 10 residual root tip be removed for suture
of oral/facial wounds and lacerations.3
The employing establishment issued appellant a properly completed Form CA-16,
authorization for examination, dated March 6, 2012. Appellant was authorized to visit
Dr. James A. Campo, a dentist, at Campo Dentistry.
By decision dated September 11, 2013, OWCP denied appellant’s claim on the grounds
that the evidence was insufficient to establish that the March 5, 2012 employment incident
caused his injuries. It noted that the reports of Dr. McDonald and Dr. Chee failed to explain how
the conditions they diagnosed were caused by his fall on March 5, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
3

This report was also signed by Dr. Shemika L. Sample, a dentist.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

3

medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.8
ANALYSIS
Appellant established that the March 5, 2012 incident occurred as alleged when he fell at
work. OWCP denied his claim on the grounds that it lacked sufficient medical evidence to
support that his injuries were medically related to the March 5, 2012 employment incident. The
Board finds that appellant did not submit sufficient medical evidence to support that he sustained
an injury causally related to the March 5, 2012 employment incident.9
In a March 5, 2012 diagnostic report, Dr. Schally reported that a CT scan of the brain
revealed no acute intracranial abnormalities and mild cerebral and cerebellar atrophy with
findings most suggestive of mild chronic microvascular ischemic change. X-rays of the face
revealed no fracture or other acute abnormalities. In a March 5, 2012 diagnostic report, Dr. Eissa
reported that a mandible report revealed no displaced mandible fracture. While the reports of
Dr. Schally and Dr. Eissa provide imaging results from diagnostic tests, the physicians did not
provide any opinion on causal relationship to the accepted incident. These diagnostic studies are
not sufficient to establish appellant’s claim.
In a March 5, 2012 report, Dr. Chee stated that appellant presented to urgent care after he
fell. Appellant was walking in a hallway when his left leg “gave out,” causing him to fall
forward and strike his face on the floor. A CT scan of the brain showed no acute intracranial
abnormalities and x-rays revealed no fractures. Dr. Chee diagnosed trauma to the face, mouth
and teeth, noting that appellant had several loose teeth. After returning from radiology, appellant
was missing tooth 8 and part of tooth 7 and 10. He reported that he sneezed and the tooth flew
out. Dr. Chee noted that the other teeth were loose but remained in place and the bleeding had
slowed. The Board finds that his report is not sufficient to establish appellant’s claim. Dr. Chee
failed to provide any opinion regarding the cause of appellant’s condition. This renders his
report of limited probative value.10
In a March 5, 2012 report, Dr. McDonald reported that appellant presented to the dental
clinic for an emergency visit after he fell on the job. Appellant was last seen three years prior by
7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

10

S.W., Docket No. 08-2538 (issued May 21, 2009).

4

another dentist for a dental extraction for decay. On examination Dr. McDonald noted a fracture
of tooth 9 with partial exfoliation, crack on root of tooth 10 probable and probable fracture of
right porcelain fused to metal bridge on the upper right. Examination and clinical evaluation of
radiographs demonstrated chronic generalized advanced periodontitis with poor demonstrated
homecare of the teeth in need of restorative repair. Mobility of the upper and lower anterior
teeth could not be definitively determined to have been caused by the fall. Dr. McDonald noted
that the mobility could be anatomic and pathologic in nature due to the 80 to 90 present
horizontal bone loss and attachment loss on those teeth. She reported fractured facial aspects and
loose bridge from number tooth 8 to 6. Dr. McDonald also noted residual root tip on tooth 9,
which was probably a result of fracture from the fall. Appellant stated that he just “spit the tooth
out” and could not find it. Radiographs showed periapical infection on tooth 14 and 8, which
would have been there before today. Dr. McDonald also noted semilunar lip laceration
approximately 3/4 of an inch. She recommended that tooth 6, 8, 9 and 10 residual root tip be
removed and diagnosed suture of oral/facial wounds and lacerations.
The Board notes that, while Dr. McDonald diagnosed of oral/facial wounds, fractured
facial aspects, fracture of teeth, crack of teeth root, loose bridges, residual root tips, missing teeth
and a semilunar lip laceration approximately 3/4 of an inch, she did not adequately address how
the findings on examination were caused or contributed to by appellant’s fall at work.
Dr. McDonald noted advanced periodontitis with poor demonstrated homecare of the teeth in
need of restorative repair. Mobility of the upper and lower anterior teeth could not be
definitively determined to have been caused by the fall, which could be anatomic and pathologic
in nature due to the 80 to 90 present horizontal bone loss and attachment loss on those teeth.
Dr. McDonald’s opinion is whether appellant’s dental and facial injuries were caused or
aggravated by the March 5, 2012 work incident is therefore speculative in nature.11
To be of probative value, a physician’s opinion on causal relationship should be one of
reasonable medical certainty.12 Dr. McDonald’s statement fails to provide a definitive opinion
that the findings on examination were caused by the March 5, 2012 incident. Medical reports
without adequate rationale on causal relationship are of diminished probative value and do not
meet an employee’s burden of proof.13 The opinion of a physician supporting causal relationship
must rest on a complete factual and medical background supported by affirmative evidence,
address the specific factual and medical evidence of record and provide medical rationale
explaining the relationship between the diagnosed condition and the established incident or
factor of employment.14 Without medical reasoning explaining how March 5, 2012 employment
incident caused or contributed to his dental, facial and oral trauma, her report is insufficient to
meet his burden of proof.15

11

See Michael R. Shaffer, 55 ECAB 339 (2004).

12

See Beverly R. Jones, 55 ECAB 411 (2004).

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

14

See Lee R. Haywood, 48 ECAB 145 (1996).

15

C.B., Docket No. 08-1583 (issued December 9, 2008).

5

The March 5, 2012 urgent care reports from the VA Hospital nurses are also insufficient
to establish appellant’s claim. A nurse is not a physician as defined under FECA and their
reports are of no probative value.16
In the instant case, appellant has established that the March 5, 2012 incident occurred as
alleged. The record, however, is without rationalized medical evidence on the causal
relationship between the accepted March 5, 2012 employment incident and his diagnosed
conditions. Thus, appellant has failed to establish his claim.17
The Board notes that where, as in this case, an employing establishment properly
executes a Form CA-16, which authorizes medical treatment as a result of an employee’s claim
for an employment-related injury, the CA-16 form creates a contractual obligation, which does
not involve the employee directly, to pay for the cost of the examination or treatment regardless
of the action taken on the claim.18 The period for which treatment is authorized by a CA-16
form is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.19
Although OWCP adjudicated appellant’s claim of injury, it did not address the issue of
reimbursement pursuant to this CA-16 form. The record is silent as to whether OWCP paid for
the cost of his examination or treatment for the period noted on the form.
The regulations provide that in unusual or emergency circumstances OWCP may approve
payment for medical expenses incurred otherwise than as authorized in section 10.303. It may
approve payment for medical expenses incurred even if a CA-16 form authorizing medical
treatment and expenses has not been issued and the claim is subsequently denied; payment in
such situations must be determined on a case-by-case basis.20 In this case, appellant was
transported to the emergency room for examination immediately after the employment incident.
The employing establishment provided appellant with a CA-16 form within a week of the
employment incident. In denying appellant’s claim for a traumatic injury, OWCP did not
address whether emergency circumstances or unusual circumstances were present or whether this
was a situation in which reimbursement of medical expenses was appropriate.21 It is required to
exercise its discretion to determine whether medical care has been authorized or whether
unauthorized medical care involved emergency or unusual circumstances.22 The circumstances
of the case warrant additional development of this issue. The case shall be remanded to OWCP

16

5 U.S.C. § 8102(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law.”
17

C.P., Docket No. 13-831 (issued July 12, 2013).

18

See Tracy P. Spillane, 54 ECAB 608 (2003).

19

See 20 C.F.R. § 10.300(c).

20

Id. at 10.304.

21

P.S., Docket No. 10-1560 (issued June 23, 2011).

22

Michael L. Malone, 46 ECAB 957 (1995). See Herbert J. Hazard, 40 ECAB 973 (1989).

6

for further development consistent with this decision of the Board, followed by an appropriate
decision.23
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
diagnosed facial and oral conditions are causally related to the March 5, 2012 employment
incident, as alleged. The case will be returned to OWCP for consideration of whether appellant’s
medical expenses related to his treatment from the March 5, 2012 incident should be reimbursed.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded for further development
consistent with this decision of the Board.
Issued: May 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

A.F., Docket No. 13-520 (issued May 17, 2013).

7

